Citation Nr: 0721086	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-28 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS).  

2.  Entitlement to service connection for right shoulder 
disability.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for cervical strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from December 1998 to April 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a May 2005 rating determination by the above Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran's diarrhea in service was acute and 
transitory, and a continuing disability was not then present.  
He has not presented competent medical evidence of current 
IBS.  

2.  The veteran's right shoulder injuries in service were 
acute and transitory and a continuing disability was not then 
present.  He has not presented competent medical evidence of 
a current right shoulder disability.  

3.  The competent medical evidence of record shows that the 
veteran's cervical strain is manifested by subjective 
complaints of neck pain with forward flexion of the cervical 
spine greater than 40 degrees and a combined range of motion 
of the cervical spine greater than 170 degrees, but not 
greater than 335 degrees; the spine is not ankylosed and 
there is no objective evidence of neurological impairment, 
ankylosis or any functional loss of use.


CONCLUSIONS OF LAW

1.  The veteran's claimed IBS was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  The veteran's claimed right shoulder disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

3.  The criteria for assigning an initial evaluation in 
excess of 10 percent for cervical strain have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, DC 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims - IBS and a Right Shoulder Disorder

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, (West 2002); 
38 C.F.R. § 3.303(a) (2006).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

In this case the veteran maintains that IBS and a right 
shoulder disability had their onset during military service.  
Because both claims involve similar issues and evidence, and 
as similar legal principles apply, the Board will address 
them in a common discussion.  The Board finds however that 
the primary impediment to a grant of service connection for 
either of the veteran's claimed disabilities is the absence 
of medical evidence of current diagnosis.  

Factual Background and Analysis

Service medical records (SMRs) show that in April 2000 the 
veteran was treated for a right shoulder injury secondary to 
fall from stationary truck.  He complained of persistent 
right shoulder pain, which occasionally radiated into the 
right upper extremity to elbow.  He complained of dull 
aching, decreased sensation and tingling with reaching 
overhead.  The clinical impression was contusion and muscle 
strain status post fall.  

The veteran was evaluated in September 2002 for right 
shoulder complaints attributed to rotator cuff syndrome.  On 
examination range of motion was full with no pain, but the 
veteran was unable to lift his right arm secondary to pain at 
the shoulder.  In January 2004, he was treated for right neck 
pain after falling on ice.  The clinical impression was neck 
pain with right C8-T1 with radicular signs.  He also 
complained of tenderness and swelling of the 
acromioclaviulcar and sternoclavicular joints which was 
diagnosed as strain.  A January 2004 X-ray report of the 
right shoulder was normal with no significant bony, articular 
or soft tissue abnormality.  

These records also show that in April 2003, the veteran was 
evaluated for complaints of stomach and bowel problems of six 
years duration.  He complained of occasional incontinence and 
crampy stomach pain which resolved with defecation.  The 
veteran had not noticed blood or mucous and his stool was 
normal in color.  He had no fevers, night sweats or weight 
loss.  He denied history of malabsorption or family history 
of "spastic colon."  On examination the abdomen was soft, 
non tender, non distended and with no organomegaly.  Bowel 
sounds were normal.  The rectum was normal in appearance with 
good tone with no abnormalities felt.  The veteran was given 
working diagnosis of IBS with further workup pending.  

In June 2004, the veteran was treated for an episode of 
gastroenteritis secondary to suspected salmonella.  

With the exception of a March 2005 QTC Medical Services (QTC) 
examination report, the claims folder is devoid of any post-
service private or VA medical records in support of his 
claims.  At that time, he reported a history of irritable 
bowel syndrome.  He complained of abdominal pain and severe 
cramping associated with diarrhea.  He reported the diarrhea 
was constant and treated with medication and Metamucil.  He 
had no further work-up.  The chronic diarrhea had not 
affected his overall body health or body weight and he had 
not lost time from work as a result.  On examination the 
abdomen was soft, nontender, nondistended, with positive 
bowel sounds.  There was no evidence of anemia or 
malnutrition.  
Following the examination, the clinical impression was 
chronic diarrhea.  The examiner found no specific pathology 
to render a diagnosis of IBS.  

The veteran also complained of constant right shoulder pain 
for approximately three months.  Additional symptoms included 
grinding, popping, stiffness and pain with motion, which he 
treated with Ibuprofen.  He had not been incapacitated and 
had no prosthetic implants.  He reported functional 
impairment of decreased range of motion in the shoulder, but 
had not lost time from work as a result.  

Examination of the right shoulder revealed no heat, redness, 
swelling, effusion or drainage.  Range of motion testing 
revealed right shoulder flexion and abduction were normal at 
0 to 180 degrees.  External and internal rotation was also 
normal at 0 to 90 degrees.  Range of motion was not limited 
by pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive motion.  X-rays of the right 
shoulder revealed normal articulating surface of the humeral 
head with glenoid fossa.  There were no arthritic changes, 
fractures, or lesions.  The acromioclavicular joint was 
normal.  The examiner concluded there was no pathology to 
render a diagnosis as the veteran had full range of motion 
with no specific findings and normal X-rays.  

A fundamental element of a claim for service connection is 
competent evidence of a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  In Brammer v. Derwinski, 
3 Vet. App. 223 (1992), the Court has noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).  As the Court has held, the regulatory definition of 
"disability" is the "impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions . . . ."  See 38 C.F.R. § 4.1; Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991).

It appears that the primary impediment to a grant of service 
connection for IBS and a right shoulder disability is the 
absence of medical evidence of diagnoses.  Despite a history 
of treatment for right shoulder injuries during service, the 
veteran was not diagnosed as having any chronic disability.  
In light of the fact that he continued to serve until his 
discharge in 2005 without any further complaints or 
treatment, it is evident that his symptoms resolved in 
service.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  

Likewise there are no post-service treatment records 
regarding the right shoulder other than the 2005 QTC 
examination report.  Further, there have been no objective 
clinical findings or competent medical opinion to indicate 
that the veteran has had continuing disabling symptomatology 
as a result of the right shoulder injuries during service.  
The examiner found no objective clinical evidence of 
significant musculoskeletal findings to account for the 
veteran's shoulder pain.  

Also, during service the veteran was treated for an episode 
of diarrhea, possibly associated with IBS.  Despite the fact 
that a provisional diagnosis of IBS may have been made, there 
was no additional follow-up evaluation or additional clinical 
findings to suggest that the symptoms constituted IBS or that 
provide a basis for a current diagnosis of a chronic 
disorder.  That a disease or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  

The 2005 VA examination report also does not provide 
competent medical evidence of current IBS.  There have been 
no objective clinical findings or competent medical opinion 
to indicate that the veteran has had continuing disabling 
symptomatology as a result of the diarrhea treated during 
service.  The veteran's current complaints during VA 
examination in 2005 were not substantiated by the objective 
findings reported, which essentially showed no evidence of 
it.  Therefore, the Board finds that the evidence of record 
fails to demonstrate a current diagnosis of IBS.  

While the Board does not dispute that the veteran may 
experience symptomatology, there is no objective clinical 
confirmation that the veteran suffers from actual 
disabilities.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (service connection may not be granted for symptoms 
unaccompanied by a diagnosed disability).  The single 
competent medical opinion in this case does not provide a 
basis for favorable action on the veteran's claims.  He has 
not brought forth any medical evidence that would either 
refute the QTC examination report and a layman such as the 
veteran is not competent to offer a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
his own opinion and his theories about his disorders do not 
constitute competent medical evidence in support of his 
claims, and thus carry no probative weight.

The preponderance of the evidence is against both claims, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).




Increased Rating Claim -- Cervical Spine

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2006).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  ).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

By a rating decision in May 2005, the RO granted service 
connection and assigned a 10 percent rating for cervical 
strain under DC 5237.  Service connection was based, in large 
part, on SMRs which show that in November 1999 he was treated 
for cervical stain and muscle spasm secondary to a motorcycle 
accident and X-rays which showed mild degenerative changes 
with minimal narrowing at the C7-T1 level on the left.  

Under DC 5237 a 10 percent evaluation is appropriate where 
there is forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
evaluation is appropriate where there is forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
cervical spine is not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent evaluation for 
forward flexion of the cervical spine of 15 degrees or less 
or favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation is appropriate for unfavorable ankylosis 
of the entire cervical spine.  A 100 percent evaluation is 
appropriate for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, (2006).  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under the appropriate diagnostic code.  
See Note 1, General Rating Formula for Disease and Injuries 
of the Spine, 38 C.F.R. § 4.71a, (2006).

Normal forward flexion of the cervical segment of the spine 
is zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  See Note 2, 
General Rating Formula for Disease and Injuries of the Spine, 
38 C.F.R. § 4.71a, Plate V (2006).

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for a rating in 
excess of 10 percent for the veteran's service-connected 
cervical strain have not been met. 

During QTC examination in March 2005, the veteran complained 
of neck pain lasting up to 12 hours, which radiates into the 
lower back and increases with activity.  He rated it a 2-3 
out of 10 in severity.  He reported that he could function 
without medication and had not been incapacitated.  He had no 
functional impairment and lost no time from work related to 
this condition. 

On examination of the cervical spine range of motion showed 
flexion, extension and lateral flexion were all normal at 0 
to 45 degrees.  Right and left rotation were limited to 60 
degrees by pain.  Range of motion was not limited by fatigue, 
weakness, lack of endurance or incoordination after 
repetitive motion.  There was no evidence of intervertebral 
disc syndrome (IDS) or ankylosis.  X-rays of the cervical 
spine were normal with no evidence of factures, lesions or 
arthritic changes.  Disc spaces were normal.  

The current clinical and diagnostic findings do not satisfy 
the criteria for an evaluation in excess of a 10 percent 
rating.  The March 2005 VA examination, discussed above, 
together with the remainder of the medical evidence of 
record, while showing findings of some cervical spine 
limitation of motion, does not indicate forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees, or a combined range of motion not greater 
than 170 degrees, or severe muscle spasm or guarding 
resulting in abnormal gait, scoliosis, reversed lordosis, or 
abnormal kyphosis for a 20 percent rating.  

The Board has considered DeLuca v. Brown, 8 Vet. App. 202 
(1995), in reaching its conclusion in this case.  It is not 
disputed that the veteran has some limitation of motion of 
the cervical segment of the spine and that there is some pain 
on motion. Yet, the Board finds that the 10 percent 
disability rating adequately compensates him for his 
limitation of motion, pain, and functional loss.  Forward 
flexion of the cervical spine is normal and the veteran's 
combined range of motion of the cervical spine far exceeds 
170 degrees.  Moreover, his gait, posture, and curvature of 
the spine are within normal limits.  As such, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but they 
do not provide a basis for the assignment of a higher rating 
under these circumstances.  

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
veteran's cervical spine disability.  However as noted 
previously flexion was normal at 45 degrees which does not 
satisfy the criteria for even a 10 percent rating.  In 
addition, as there is no clinical or diagnostic evidence of 
any neurological findings, there is no basis to assign a 
separate rating under any of the applicable neurological 
rating codes.  Thus, consideration of separately evaluating 
and combining the neurologic and orthopedic manifestations of 
the veteran's cervical strain would not result in a higher 
rating.

The Board has also considered evaluation of the veteran's 
neck disability under all other potentially appropriate 
diagnostic codes to determine whether an evaluation higher 
than 10 percent can be assigned.  However, the objective and 
competent medical evidence of record is negative for any 
findings indicating any involvement of the discs of the 
cervical segment of the spine in incapacitating episodes.  
Therefore, a disability evaluation under DC 5243 would not 
yield a higher rating.  See 38 C.F.R. § 4.71a.

There is no indication in the record of any unusual 
disability picture that application of regular schedular 
standards is impractical, especially in the absence of any 
allegation of marked interference with employment.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In summary, the evidence preponderates again an initial 
evaluation in excess of 10 percent because the veteran has 
retained an essentially full range of motion of the cervical 
spine and has no abnormalities of gait or spinal contour, 
which would warrant a higher rating.  The Board has also 
reviewed the claim for an increased rating mindful of the 
guidance of Fenderson, supra.  The RO has noted consideration 
of all pertinent evidence, and has assigned the 10 percent 
disability rating for the cervical strain effective from the 
date of the initial grant of service connection.  The Board 
on review concurs with that rating.  The rationale set forth 
above, in determining that a rating in excess of 10 percent 
is not warranted, is the same as used to determine that 
higher "staged" ratings are not warranted for an earlier 
time.  Thus, a rating in excess of 10 percent is not 
warranted for any portion of the time period in question.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In a letter dated in March 2005, the RO informed the veteran 
of its duty to assist him in substantiating his claims under 
the VCAA, and the effect of this duty upon his claims.  The 
letter informed him that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send any other medical 
records supporting his claims, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim." 

The Board finds that the contents of the above letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
effective date questions are moot.  The veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for IBS is denied.  

Service connection for right shoulder disability is denied.

An initial evaluation in excess of 10 percent for cervical 
strain is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


